DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al., (hereinafter Suzuki), Japanese Patent JP2009147158A, in view of Kawasaki et al., (hereinafter Kawasaki), U.S. Patent Application Publication 2019/0189337.
Regarding Claim 1, Suzuki teaches, a common-mode choke coil (“common mode filter” [0002])(Fig. 1) comprising: 
a core (2) that includes a winding core portion (3), a plate core (20) and a pair of flange portions (4) formed at ends of the winding core portion; 
electrodes (5, 6) that are included on a side of the pair of flange portions that is opposite to the plate core; and 
first and second wires (7, 8) that are wound around the winding core portion and that include extended portions (7b, 7c, 8b, 8c) electrically connected to the electrodes on the side of the pair of flange portions that is opposite to the plate core, 
wherein the flange portions are continuous with the winding core portion and have slopes (incline surface 9) each of which guides a specific one of the extended portions (7b, 7c, 8b, 8c) to a specific one of the electrodes (5, 6).  (Suzuki: Figs. 1 and 2, machine translation, para. [0002], [0019], [0020], [0026]).
Suzuki does not explicitly teach, electrodes that are included on a side of the pair of flange portions that is opposite to the plate core, and 
extended portions electrically connected to the electrodes on the side of the pair of flange portions that is opposite to the plate core.
However, Kawasaki teaches (Fig. 1A), electrodes (41, 42) that are included on a side of the pair of flange portions that is opposite to the plate core (20), and 
extended portions (310, 320) electrically connected to the electrodes (41, 42) on the side of the pair of flange portions that is opposite to the plate core (20).  (Kawasaki: Figs. 1A and 2H, para. [0066], [0068], [0111]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the location of the plate core of Suzuki to include the plate core located opposite the electrodes and extended portions of Kawasaki, the motivation being that “[the] bottom surfaces 14B are a flat surface and easily install the plate core 20” [0111].  (Kawasaki: Figs. 1A and 2H, para. [0111]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Suzuki in view of Kawasaki further teaches, wherein the pair of flange portions (Suzuki: 4) each have one of the slopes (Suzuki: 9).  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 3, the combination of Suzuki in view of Kawasaki further teaches, wherein 
facing surfaces (Suzuki: 4F) of the pair of flange portions that face each other have the slopes (Suzuki: 9), and 
when viewed in a direction in which the pair of flange portions are arranged, the first and second wires (Suzuki: 7, 8) are hidden by end surfaces (Suzuki: 4E) of the pair of flange portions that are opposite to the facing surfaces (Suzuki: 4F) of the pair of flange portions.  (Suzuki: Figs. 1 and 2, machine translation, para. [0019], [0020]).
Regarding Claim 4, the combination of Suzuki in view of Kawasaki further teaches, wherein 
the slopes (Suzuki: 9) are hidden when viewed in a direction that is perpendicular to the direction in which the pair of flange portions (Suzuki: 4) are arranged and that is parallel to a mounting surface.  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 5, the combination of Suzuki in view of Kawasaki further teaches, wherein the extended portions (Suzuki: 7b, 7c, 8b, 8c) are shaped so as to follow shapes of the slopes (Suzuki: 9).  (Suzuki: Figs. 1 and 2, machine translation, para. [0020], [0026]).
Regarding Claim 7, the combination of Suzuki in view of Kawasaki further teaches, wherein 
an inclination angle of each of the slopes (Suzuki: 9) is within a range of about 5 degrees to about 20 degrees.  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 8, the combination of Suzuki in view of Kawasaki further teaches, wherein 
facing surfaces (Suzuki: 4F) of the pair of flange portions that face each other have the slopes (Suzuki: 9), and 
when viewed in a direction in which the pair of flange portions are arranged, the first and second wires (Suzuki: 7, 8) are hidden by end surfaces (Suzuki: 4E) of the pair of flange portions that are opposite to the facing surfaces (Suzuki: 4F) of the pair of flange portions.  (Suzuki: Figs. 1 and 2, machine translation, para. [0019], [0020]).
Regarding Claim 9, the combination of Suzuki in view of Kawasaki further teaches, wherein 
the slopes (Suzuki: 9) are hidden when viewed in a direction that is perpendicular to the direction in which the pair of flange portions (Suzuki: 4) are arranged and that is parallel to a mounting surface.  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 10, the combination of Suzuki in view of Kawasaki further teaches, wherein 
the slopes (Suzuki: 9) are hidden when viewed in a direction that is perpendicular to the direction in which the pair of flange portions (Suzuki: 4) are arranged and that is parallel to a mounting surface.  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 11, the combination of Suzuki in view of Kawasaki further teaches, wherein the extended portions (Suzuki: 7b, 7c, 8b, 8c) are shaped so as to follow shapes of the slopes (Suzuki: 9).  (Suzuki: Figs. 1 and 2, machine translation, para. [0020], [0026]).
Regarding Claim 12, the combination of Suzuki in view of Kawasaki further teaches, wherein the extended portions (Suzuki: 7b, 7c, 8b, 8c) are shaped so as to follow shapes of the slopes (Suzuki: 9).  (Suzuki: Figs. 1 and 2, machine translation, para. [0020], [0026]).
Regarding Claim 13, the combination of Suzuki in view of Kawasaki further teaches, wherein the extended portions (Suzuki: 7b, 7c, 8b, 8c) are shaped so as to follow shapes of the slopes (Suzuki: 9).  (Suzuki: Figs. 1 and 2, machine translation, para. [0020], [0026]).
Regarding Claim 18, the combination of Suzuki in view of Kawasaki further teaches, wherein 
an inclination angle of each of the slopes (Suzuki: 9) is within a range of about 5 degrees to about 20 degrees.  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 19, the combination of Suzuki in view of Kawasaki further teaches, wherein 
an inclination angle of each of the slopes (Suzuki: 9) is within a range of about 5 degrees to about 20 degrees.  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 20, Suzuki teaches, a common-mode choke coil (“common mode filter” [0002])(Fig. 1) comprising: 
a core (2) that includes a winding core portion (3), a plate core (20) and a pair of flange portions (4) formed at ends of the winding core portion; 
electrodes (5, 6) that are included on a side of the pair of flange portions that is opposite to the plate core; and 
first and second wires (7, 8) that are wound around the winding core portion and that include extended portions (7b, 7c, 8b, 8c) electrically connected to the electrodes, 
wherein the flange portions (4) are continuous with the winding core portion (3) and have a slope (incline surface 9) which guides a specific one of the extended portions (7b, 7c, 8b, 8c) to a specific one of the electrodes (5, 6) on the side of the pair of flange portions that is opposite to the plate core.  (Suzuki: Figs. 1 and 2, machine translation, para. [0002], [0019], [0020], [0026]).
Suzuki does not explicitly teach, electrodes that are included on a side of the pair of flange portions that is opposite to the plate core, and 
extended portions electrically connected to the electrodes on the side of the pair of flange portions that is opposite to the plate core.
However, Kawasaki teaches (Fig. 1A), electrodes (41, 42) that are included on a side of the pair of flange portions that is opposite to the plate core (20), and 
extended portions (310, 320) electrically connected to the electrodes (41, 42) on the side of the pair of flange portions that is opposite to the plate core (20).  (Kawasaki: Figs. 1A and 2H, para. [0066], [0068], [0111]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the location of the plate core of Suzuki to include the plate core located opposite the electrodes and extended portions of Kawasaki, the motivation being that “[the] bottom surfaces 14B are a flat surface and easily install the plate core 20” [0111].  (Kawasaki: Figs. 1A and 2H, para. [0111]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kawasaki, as applied to claims 1-5, respectively, and further in view of Asai et al., (hereinafter Asai), U.S. Patent Application Publication 2019/0172630.
Regarding Claim 6 and similarly claims 14-17, the combination of Suzuki in view of Kawasaki teaches (Suzuki: Fig. 2), an incline surface (Suzuki: 9) without grooves having a substantially semicircular cross-sectional shape. (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
The combination of Suzuki in view of Kawasaki does not explicitly teach, wherein the slopes each have a groove having a substantially semicircular cross-sectional shape and in which one of the extended portions is fitted.
However, Asai teaches (Fig. 4C), wherein the slopes each have a groove (24b4, 24b5, 26b4, 26b5) groove having a substantially semicircular cross-sectional shape and in which one of the extended portions (41a, 42a, 41b, 42b) is fitted.  (Asai: Figs. 4B, 4C and 4D, para. [0116], [0117], [0121]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the grooves of the combination of Suzuki in view of Kawasaki to include the substantially semicircular grooves of Asai, the motivation being that “the lead parts of both wires can be easily placed in close proximity between the coil part and the inner face of the collar part” [0022].  (Asai: Figs. 4B, 4C and 4D, para. [0022]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
8/2/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837